      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

                 Attorneys for Plaintiff,
                 Dry Bulk Singapore Pte. Ltd.




                               IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                             PORTLAND DIVISION

           DRY BULK SINGAPORE PTE. LTD.,
                                                           No. 3:19-CV-01671-BR
                            Plaintiff,
                                                           Admiralty
                 vs.

           AMIS INTEGRITY S.A. in personam                 DECLARATION OF DAVID R.
           and M/V AMIS INTEGRITY (IMO                     BOYAJIAN IN SUPPORT OF
           9732412) her engines, freights, apparel,        PLAINTIFF DRY BULK SINGAPORE
           appurtenances, tackle, etc., in rem.,           PTE. LTD.’S MOTION FOR LEAVE
                                                           TO AMEND THE VERIFIED
                Defendants.                                COMPLAINT
               I, David R. Boyajian, declare as follows:

               1.      I am counsel for Dry Bulk Singapore PTE. LTD.

Page 1 -
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
               DECLARATION OF DAVID R. BOYAJIAN IN SUPPORT OF                               Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
               PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S MOTION                            Portland, OR 97204
                                                                                        Telephone: 503.222.9981
               FOR LEAVE TO AMEND THE VERIFIED COMPLAINT                                   Fax: 503.796.2900
            2.     Attached hereto as Exhibit A is a true and correct copy of the Proposed

     Amended Verified Complaint.


      Dated at Portland, Oregon this 3rd day of March, 2020.




                                                BY:     s/ David R. Boyajian
                                                        David R. Boyajian, OSB #112582
                                                        dboyajian@schwabe.com




Page 2 -
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
           DECLARATION OF DAVID R. BOYAJIAN IN SUPPORT OF                                 Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
           PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S MOTION                              Portland, OR 97204
                                                                                      Telephone: 503.222.9981
           FOR LEAVE TO AMEND THE VERIFIED COMPLAINT                                     Fax: 503.796.2900
                                    CERTIFICATE OF SERVICE
            I hereby certify that on March 3, 2020, I electronically filed the foregoing with the Clerk

     of the Court using the CM/ECF system, which will send notification of such filing to all

     associated counsel.


                                                  BY:     s/ David R. Boyajian
                                                          David R. Boyajian, OSB #112582




Page 3 -
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
           CERTIFICATE OF SERVICE                                                            Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
